CLARK, Circuit Judge,
specially concurring:
I cannot concur in the majority’s conclusion that the Supreme Court’s holding in Patterson v. McLean Credit Union1 compels our court to determine that discriminatory discharges of employees by employers are not covered by 42 U.S.C. § 1981. Patterson held that racial harassment in the workplace is conduct not covered by the statute. The case did not involve a discriminatory discharge.2
The Court in Patterson, as a prelude to deciding the issue before it, reconsidered its opinion and holding in Runyon v. McCr-ary 3 and adhered to it. Runyon had considered whether private schools holding themselves out to the public as accepting students for compensation could for racial reasons refuse to contract for admission of students. The Supreme Court held that section 1981 authorized a cause of action by parents that exclusion of their children from a private school could not be based on race. The Court in the course of deciding Runyon said:
The prohibition of racial discrimination that interferes with the making and enforcement of contracts for private educational services furthers goals closely analogous to those served by § 1981’s elimination of racial discrimination in the making of private employment contracts and, more generally, by § 1982’s guarantee that “a dollar in the hands of a Negro will purchase the same thing as a dollar in the hands of a white man.” 4
Patterson follows Runyon and holds that “a refusal to enter into an employment contract on the basis of race ... would be actionable under § 1981 as an impairment of ‘the same right ... to make ... contracts ... as ... white citizens,’ 42 U.S.C. Sec. 1981.”5
It defies commonsense and logic to hold that section 1981 permits an action for a discriminatory refusal to hire and then deny an action for a discriminatory discharge. Consider, for example, what would have occurred in Runyon if the defendant private schools had enrolled minority students pursuant to the court order and then discharged them from the school two months later for reasons of race. Would the parents upon return to the court be told that section 1981 did not authorize a suit for discriminatory dismissal? The statute specifically prohibits discrimination in the making and enforcement of contracts. It stands to reason that since schools and employers are forbidden from refusing to make contracts (admitting children to schools or hiring employees) for racial reasons, a person discriminated against in either of these contexts can enforce the contract under section 1981 in the *1531event of a termination of the contract for racial reasons.
The Supreme Court in Patterson specifically recognizes this, acknowledging that:
after Runyon, there is some necessary overlap between Title VII and § 1981, and that where the statutes do in fact overlap we are not at liberty “to infer any positive preference for one over the other.” 6
It must be remembered that Johnson, cited by the Supreme Court in the reference above, included a claim by the plaintiff of a discriminatory discharge from employment. The Supreme Court unanimously stated:
Despite Title VIPs range and its design as a comprehensive solution for the problem of invidious discrimination in employment, the aggrieved individual clearly is not deprived of other remedies he possesses and is not limited to Title VII in his search for relief. “[T]he legislative history of Title VII manifests a congressional intent to allow an individual to pursue independently his rights under both Title VII and other applicable state and federal statutes.” Alexander v. Gardner-Denver Co., 415 U.S., at 48, 94 S.Ct., at 1019. In particular, Congress noted “that the remedies available to the individual under Title VII are coextensive with the indiv[i]dual’s right to sue under the provisions of the Civil Rights Act of 1866, 42 U.S.C. § 1981, and that the two procedures augment each other and are not mutually exclusive.” H.R.Rep. No. 92-238, p. 19 (1971), U.S. Code Cong. & Admin. News, 1972, pp. 2137, 2154. See also S.Rep. No. 92-415, p. 24 (1971). Later, in considering the equal Employment Opportunity Act of 1972, the Senate rejected an amendment that would have deprived a claimant of any right to sue under § 1981. 118 Cong.Rec. 3371-3373 (1972).7
The Court in Patterson briefly discussed Johnson but at no point overruled it. The Court in Patterson specifically held only that racial harassment was not cognizable under section 1981. When the Supreme Court does not overrule one of its prior precedents, are we authorized to do so? I would hold not. When Weaver filed this lawsuit, Johnson authorized it and Johnson is still the law. We are controlled by that decision.8

. 491 U.S. 164, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989).


. Our court has not fully considered whether a discharge from employment based on race is or is not cognizable under 42 U.S.C. § 1981. In Sherman v. Burke Contracting, Inc., 891 F.2d 1527, 1534 (11th Cir.1990), a panel held that Sherman’s former employer, Burke Contracting, Inc., would not be liable to Sherman under § 1981 for causing Sherman’s subsequent employer, Palmer, to discharge him. Our court properly held that this was a post-contractual retaliatory claim not covered by the statute. Our court in a non-argument calendar two-paragraph opinion, Thompkins v. DeKalb County Hospital Authority, 916 F.2d 600 (11th Cir.1990), held that the district court was correct in denying plaintiff’s discharge claim on a summary judgment ground or in the alternative that it was foreclosed by Patterson. I recognize that the majority can consider itself bound by these decisions. However, absent a Supreme Court decision, our full court should decide this issue in light of the Johnson v. Railway Express Agency, Inc. decision discussed infra.


. 427 U.S. 160, 96 S.Ct. 2586, 49 L.Ed.2d 415 (1976).


. 427 U.S. at 179, 96 S.Ct. at 2599 (quoting Jones v. Alfred H. Mayer Co., 392 U.S. 409, 443, 88 S.Ct. 2186, 2202, 20 L.Ed.2d 1189 (1968)).


. 491 U.S. at-, 109 S.Ct. at 2375.


. 491 U.S. at -, 109 S.Ct. at 2375 (citing Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 458-59, 95 S.Ct. 1716, 1719-20, 44 L.Ed.2d 295 (1975)).


. Johnson, 421 U.S. at 459, 95 S.Ct. at 1719.


. In so concluding, I acknowledge that at least five other circuits have held that Patterson applies to bar cases of discriminatory discharge. See Barringer v. AT & T Technologies, Inc., 902 F.2d 27 (4th Cir.1990) (table); Carroll v. General Accident Ins. Co., 891 F.2d 1174, 1175 n. 1 (5th Cir.1990); Lavendar v. V & B Transmissions & Auto Repair, 897 F.2d 805 (5th Cir.1990); Carter v. South Central Bell Telephone Co., 912 F.2d 832 (5th Cir.1990); Christian v. Beacon Journal Publishing Co., 908 F.2d 972 (6th Cir.1990) (table); McKnight v. General Motors Corp., 908 F.2d 104 (7th Cir.1990); Courtney v. Canyon Television & Appliance Rental, Inc., 899 F.2d 845, 849 (9th Cir.1990); Overby v. Chevron U.S.A. Inc., 884 F.2d 470, 472-73 (9th Cir.1989). Only the Eighth Circuit has held that a plaintiff can state a claim for discriminatory discharge under section 1981, Hicks v. Brown Group, Inc., 902 F.2d 630, 635 (8th Cir.1990), and a separate Eighth Circuit panel has questioned that result. See Taggart v. Jefferson County Child Support Enforcement Unit, 915 F.2d 396 (8th Cir.1990).